       Case 19-35298 Document 49 Filed in TXSB on 11/06/19 Page 1 of 3




                UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
 In re:                           §
                                  §
 PRESTIGE HEATING AND             §           Case No. 19-35298-H3
 AIR CONDITIONING, LLC            §
              Debtor.             §                Chapter 11


                   COMPTROLLER’S AMENDED RESPONSE TO
                  DEBTOR’S MOTION FOR ORDER AUTHORIZING
                      PAYMENT OF PRE-PETITION TAXES


TO THE HONORABLE EDUARDO V. RODRIGUEZ:

     The Texas Comptroller of Public Accounts (“Comptroller”), through the Office of the

Texas Attorney General, files this amended response to the Debtor’s Motion for Order

Authorizing Payment of Pre-Petition Taxes (the “Motion”), as follows:

     1.      The Comptroller does not object to the Debtor’s request for authority to pay the

delinquent prepetition franchise taxes (as a prerequisite to its seeking to obtain reinstate its

corporate privileges through the Secretary of State’s Office).      The Comptroller files this

Response to clarify any potential misunderstanding.

     2.      The $5,757.93 which the Debtor seeks authority to pay the Comptroller are

exclusively delinquent franchise taxes. The Debtor lost its corporate privileges prepetition when

it failed to pay these franchise taxes due on May 15, 2018.

     3.      Counsel for the Debtor contacted Comptroller’s counsel in October to ask how the

Debtor could have its corporate privileges restored. Undersigned counsel informed her that the

Debtor could request reinstatement from the Secretary of State by presenting a Comptroller tax

clearance letter evidencing that the delinquent 2018 franchise taxes had been paid.
         Case 19-35298 Document 49 Filed in TXSB on 11/06/19 Page 2 of 3



       4.       Paragraph 6 of the Motion states, as a ground for granting the requested authority,

 that failing to pay the taxes might result in the Comptroller taking action against the Debtor by

 initiating audits, filing liens, etc.

       5.       The Comptroller already has a prepetition lien (evidenced by a Notice of Lien filed

 in Harris County on July 26, 2017) on all the Debtor’s nonexempt property located there. The

 tax lien secures all taxes owed by the Debtor. (In any event, the Comptroller would not

 intentionally violate the automatic stay by filing post-petition liens without Bankruptcy Court

 permission.)

       6.       The Comptroller also reserves the right to audit the Debtor or take other actions

 specifically excepted from the automatic stay under 11 U.S.C. § 362(b)(9).

       7.       The Comptroller does not object to the Debtor’s request to pay prepetition franchise

taxes, especially given that regaining its corporate charter and the privilege to conduct business

will clearly help the Debtor manage and operate its estate in compliance with 28 U.S.C. § 959(b),

files this amended response only to clarify the record.




                       [the remainder of this page is intentionally left blank]




                                                  2
        Case 19-35298 Document 49 Filed in TXSB on 11/06/19 Page 3 of 3



                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     DARREN L. MCCARTY
                                     Deputy Attorney General for Civil Litigation

                                     RACHEL R. OBALDO
                                     Assistant Attorney General
                                     Chief, Bankruptcy & Collections Division

                                     /s/ E. Stuart Phillips
                                     E. STUART PHILLIPS
                                     Texas State Bar No. 15923600
                                     Assistant Attorney General
                                     Bankruptcy & Collections Division MC 008
                                     P. O. Box 12548
                                     Austin, TX 78711-2548
                                     Telephone: (512) 475-4861
                                     Fax: (512) 936-1409
                                     bk-sphillips@oag.texas.gov

                                     ATTORNEYS FOR THE TEXAS
                                     COMPTROLLER OF PUBLIC ACCOUNTS


                              CERTIFICATE OF SERVICE

        I certify that on November 6, 2019, a true copy of the foregoing response was served
electronically by the Court’s CM/ECF system to all parties receiving such notices.




                                                  /s/ E. Stuart Phillips
                                                  E. STUART PHILLIPS




                                             3
